Citation Nr: 1705264	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-25 108	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Veteran's Health Administration (VHA) Office in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment of medical bills in the amount of $252.00 for treatment received January 9, 2011 to January 16, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.  The appeal of this matter is under the jurisdiction of the VHA Central Office.

The Board notes that the Veteran, in his VA Form 9, referred to two separate claims, 73587 and 192081.  It is unclear from the record if these numbers reflect two separate claims or the same claim at different stages of this appeal.  The decision at issue here, the only one contained in the claims file, is 192081.  As such, this decision should not be read as addressing payment of or reimbursement for any expenses or claims related to the January 2011 treatment other than the $252.00 bill from Borland-Groover Clinic.


FINDING OF FACT

Between January 9, 2011 and January 16, 2011, the Veteran received private medical treatment at Baptist Medical Center, which included a consult by a doctor from Borland-Groover Clinic, which was related to an emergent condition.


CONCLUSION OF LAW

The criteria for reimbursement or payment of medical bills in the amount of $252.00 for treatment received January 9, 2011 to January 16, 2011 payment have been met. 38 U.S.C.A. §§ 1703, 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.54, 17.120-21, 17.1000-08 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations generally require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The record reflects that in its decision the VAMC explained to the Veteran the basis for finding that the medical expenses incurred could not be paid or reimbursed by VA.  In addition, the Veteran has been afforded the opportunity to present information and evidence in support of his claim throughout the course of the appeal. 

With respect to VA's duty to assist, the VAMC obtained all of the medical records associated with his unauthorized treatment.  He has not identified any other treatment records aside from those that are already of record.  Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

To the extent that there are any deficiencies in VA's efforts to fulfill its notice and assistance requirements with respect to this appeal, the Board finds no prejudice, as the law and not the evidence is dispositive of the Veteran's claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005).  Additionally, the Board is fully granting the benefit sought on appeal.

Reimbursement of Unauthorized Medical Expenses

The Veteran claims reimbursement for expenses incurred when he received private hospital treatment, beginning with an emergency room visit, at Baptist Medical Center in January 2011.  

Under 38 U.S.C.A. § 1725, a veteran may be eligible for reimbursement provided that he is (1) an active participant in VA health care and (2) is personally liable for the emergency treatment furnished.  A veteran is an active participant in VA health care if: (1) he is enrolled in the VA health care system; and (2) he received VA health care within the 24-month period preceding the unauthorized emergency treatment.  A veteran is personally liable for the emergency treatment furnished if: (1) he is financially liable to the provider of the emergency treatment for that treatment; (2) he has no entitlement to care or services under a health-plan contract; (3) he has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and (4) he is not eligible for reimbursement for medical care under 38 U.S.C.A. § 1728.

The implementing regulations elaborate on the conditions for payment or reimbursement, including that: (1) emergency services were provided in a hospital emergency department or similar facility, (2) the nature of the treated condition is one that a prudent layperson would have reasonably expected to be hazardous to health if there was a delay in medical attention (i.e. emergent), and (3) VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 C.F.R. § 17.1002.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Based on a review of the record, the Board finds that the criteria for reimbursement of medical expenses incurred by the Veteran in the amount of $252.00 for private medical treatment from January 9, 2011 to January 16, 2011 have been met. 

First, the Board notes that the Veteran is not currently service-connected for any disability, and would therefore not be eligible for reimbursement based on 38 U.S.C.A. § 1728.

Next, the evidence suggests that the Veteran was an active participant in VA health care, received services at an emergency room, and was not entitled to services under a health-plan contract.  On January 9, 2011, the Veteran was treated in the emergency department of Baptist Medical Center in Jacksonville Florida for nausea and vomiting that had persisted for a three week period with issues related to dehydration and lithium toxicity.  See VA consult report January 2011.  The treatment provided included a blood transfusion to address a low red blood cell count.  See VA Form 9.  The Veteran had been receiving ongoing care through VA for Hepatitis C and had been in contact with the treating nurse on a regular basis prior to seeking emergency treatment.  See VA Form 9.  The Veteran has asserted that he could not seek treatment from the local VA facility in Jacksonville because the facility was not open on weekends at that time.  See VA Form 9.  

The Veteran submitted copies of bills and summaries of payments by VA for private medical services connected with his emergency medical treatment in January 2011.  Nonetheless, the decision at issue dated in October 2011 denied the Veteran's claims as it related to the provider Borland Groover Clinic during his January 2011 stay at Baptist Medical Center.  The bill submitted by the Veteran showed the amount owed as $252.00.  The Veteran has stated that this bill was for a doctor who saw him while he was a patient at Baptist Medical Center.  The decision on appeal stated that the reason for denial of payment or reimbursement was that a VA facility was available.  

The Statement of the Case provided in May 2012 elaborated that a review by VA physicians of the Veteran's medical condition related to this episode of care yielded a determination that VA facilities were feasibly available.  Specifically, the provider noted that the Veteran had been experiencing his primary symptoms of nausea, diarrhea, vomiting, and an unsteady gait for a period of three weeks and had not sought VA care during that time.  The VA physicians felt that the Veteran had ample opportunity to seek treatment for his symptoms at VA before he presented to Baptist Medical Center on an emergent basis.

The basic question before the Board is whether the Veteran's treatment at Baptist Medical Center was related to a medical condition of a type that a prudent layperson would have reasonably expected to be hazardous to health if there was a delay in seeking medical attention.  The Board finds that it was.  While there was shown to have been opportunity to seek treatment for the symptoms of nausea, diarrhea, and vomiting for a decent interval of time prior to the emergency treatment, the nature of the treatment provided by Baptist Medical Center indicates that the Veteran's medical condition was serious.  He required a blood transfusion for anemia and was found to have lithium toxicity at nearly twice the rate noted during a previous suicide attempt by lithium overdose, in this case because of dehydration.  In short, the long period of time during which the Veteran was symptomatic and did not seek care at a VA facility actually contributed to the emergent nature of his condition at the time of the treatment in question.  Given the Veteran's psychiatric disability, however, especially when combined with lithium toxicity, it is not clear that he would have recognized the need for treatment sooner.  In this circumstance, a reasonably prudent person under similar circumstances would have believed the condition was emergent.  As such, reimbursement of or payment for medical expenses is authorized for the Veteran's treatment in the amount of $252.00 and the Veteran's claim is granted.  38 C.F.R. § 17.1002.


ORDER

Payment or reimbursement of $252.00 owing for private medical treatment received between January 9, 2011 and January 16, 2011 is granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


